                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               Civil No. 3:19-cv-00245




SHANE REID,                         )
      Plaintiff,                    )
v.                                  )                 Order
ANDREW SAUL,                        )
Commissioner of Social Security,    )
      Defendant.                    )
____________________________________)

       Upon agreement of the parties, it is hereby ordered that Defendant will pay Plaintiff

$5,980.47 in attorney’s fees in full satisfaction of all claims arising under the Equal Access t to

Justice Act, 28 U.S.C. § 2412. Pursuant to Comm'r of Soc. Sec. v. Ratliff, 560 U.S. 2521 (2010),

the fee award will first be subject to offset of any debt Plaintiff may owe to the United States

under the Treasury Offset Program. If there is such a debt, any fee remaining after offset will be

made payable to Plaintiff and delivered to Plaintiff's attorney, Vaughn S. Clauson, The Clauson

Law Firm, PLLC, P.O. Box 110205, Durham, NC 27709.

       Further, if Plaintiff’s claim is allowed on remand, any request for attorney’s fees pursuant

to the Social Security Act, 42 U.S.C. § 406(b), is subject to final review and approval as

reasonable by this Court. This request shall be made within 30 days from the date of Defendant’s

Notice of Award, a copy of which should be provided to this Court and counsel for the

Defendant. Defendant reserves the right to respond to the 406(b) request at that time.

       IT IS SO ORDERED.


                                           Signed: December 28, 2020




         Case 3:19-cv-00245-GCM Document 25 Filed 12/29/20 Page 1 of 1
